oO eo NN KH OO FP WO NO

No NO VY NO NO NO NRO KN KNORR om me ee
oo ND OHO FF WD NO == CF OO OHO HN NHN NA BP WO NH KF CO

 

 

Case 3:17-cv-07210-SK Document 111-1

JOSEPH H. HUNT
Assistant Attorney General

DAVID L. ANDERSON
United States Attorney

MARCIA BERMAN
Assistant Branch Director

R. CHARLIE MERRITT

Trial Attorney

KEVIN P. HANCOCK

Trial Attorney

U.S. Department of Justice

Civil Division, Federal Programs Branch
919 East Main Street, Suite 1900
Richmond, VA 23219

(202) 616-8098 (phone)

(804) 819-7417 (fax)

E-mail: robert.c.merritt@usdoj.gov

Attorneys for Defendants

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF CALIFORNIA

 

MARTIN CALVILLO MANRIQUEZ,
JAMAL CORNELIUS, RTHWAN
DOBASHI, and JENNIFER CRAIG on behalf
of themselves and all others similarly situated,

Plaintiffs,
Vv.
UNITED STATES DEPARTMENT OF

EDUCATION and BETSY DEVOS, in her
official capacity as Secretary of Education

Defendants.

 

 

Declaration of Jeff Appel
3:17-cv-7210 SK

Filed 09/18/19 Page 1 of 4

No. 17-7210

DECLARATION OF CHARLES JEFFRE)
APPEL

 
—

oo fe ND AH FF YW NY

NO NO NY NBO HO HYPO YN NO WN F- F| KF FF KF FEF SF Se Re
oo NN UO FP WY NY §|§ OD Oo fH HD HDB nH FP WY HPO KF OS

 

 

Case 3:17-cv-07210-SK Document 111-1 Filed 09/18/19 Page 2 of 4

I, Charles Jeffrey Appel, hereby declare under the penalty of perjury as follows:
1. I am over the age of 18 and competent to testify to the matters herein.
2. I have been delegated the authority to perform the functions and duties vested in the
position of the Chief Enforcement Officer of the Enforcement Unit of the Office of Federal
Student Aid (“FSA”) for the United States Department of Education (“Department”). I have
been delegated the authority to perform the functions and duties of the Chief Enforcement
Officer since January 2019. I have also been the Director, Policy Liaison and Implementation,
for FSA since May 2018. Previously, I was Senior Advisor, Policy and Initiatives, for FSA from
November 2016 to May 2018, and the Deputy Undersecretary of Education from June 2013 to
November 2016.
3. I certify that I am duly authorized, am qualified, and have been given authority by the
Department to make the statements contained in this Declaration regarding the Department’s
report as to its compliance with the preliminary injunction entered in this matter. The statements
contained herein are based on my personal knowledge as an employee of the Department, and
my review of the pertinent records.
4. As having been delegated the authority to perform the functions and duties vested in the
position of the Chief Enforcement Officer, I oversee the management of FSA’s Enforcement
Unit, including the Borrower Defense Group, which considers and issues decisions on
applications by individual borrowers who request relief from their Federal student loans pursuant
to the Department’s borrower defense regulations.
5. Through my duties as the person who has been delegated with the authority to perform
the functions and duties vested in the position of the Chief Enforcement Officer, my work on and

my discussions with Department staff working on the borrower defense issues, I am familiar

Declaration of Charles Jeffrey Appel
3:17-cv-7210 SK

 
—

Oo Oo SN NH OD FF WH ND

NO NO NO N NHB NHN NY NY NO HS KFS HF Fe =| ee Fe Oe ee
ao SN NN WO FSF WO NY KH CO Oo OH ND vA BP WO NH KS COC

 

 

Case 3:17-cv-07210-SK Document 111-1 Filed 09/18/19 Page 3 of 4

with the Department’s efforts to comply with the preliminary injunction entered in this lawsuit,
including the steps taken by the Department since the order entered by this Court described in the
following paragraph.

6. I am also aware of the order entered by this Court on August 19, 2019, directing the
Department to produce a full report as to its compliance with the preliminary injunction and to
answer certain questions about how many members in the class certified in this case received
incorrect notices that payments were due on their loans, how may class members were subject to
further collection or enforcement efforts based on their receipt of an incorrect notice, and the
specific steps the Department has taken to remedy these issues.

7. To comply with the Court’s order, FSA has taken a number of actions to collect and
analyze data from the federal loan servicers that manage federal student loan borrowers’ loan
records to respond to the questions in the Court’s order and to respond to such information, such
as by reaching out to affected class members and establishing ongoing compliance and
communications monitoring processes, in addition to continuing the compliance monitoring

work already in progress before the Court’s order was issued.

8. A report detailing the actions described in the preceding paragraph is attached as Exhibit
A.

9. The report was drafted by staff in FSA and accurately describes the Department’s

analysis of its compliance with the preliminary injunction order as of September 18, 2019.

I declare under penalty of perjury, pursuant to the provisions of 28 U.S.C. § 1746, that the

foregoing is true and correct.

Executed on this 18th day of September, 2019.

Declaration of Charles Jeffrey Appel
3:17-cv-7210 SK

 
—

Oo Oo IN DH nH Fk WY NY

NO NO bh PPO NH NYO NHN WN NY HS KY HF He HF FF Fr OF OS
So NY NH A FPF W NY | OD OBO fH HIT DH A FP W NY KF OC

 

 

Case 3:17-cv-07210-SK Document 111-1 Filed 09/18/19 Page 4 of 4

Declaration of Charles Jeffrey Appel
3:17-cv-7210 SK

C4

Jeff Appel

Director of Policy Liaison and Implementation, delegated
the duties of the Chief Enforcement Officer

Office of Federal Student Aid

United States Department of Education

 
